DETAILED ACTION
The Amendment filed November 23, 2020 has been entered.
Claims 1-5, 7, 9 and 11-12 are cancelled.
Claims 6, 8, 10 and 13-15 are currently amended.
Claims 6, 8, 10 and 13-15 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1, 6 and 13 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the cancellation of claim 1 and the amendment of claims 6 and 13.

The rejection of claims 1 and 6-15 under 35 U.S.C. 102(a)(1) as being anticipated by Ueguchi-Tanaka et al. (GIBBERELLIN INSENSITIVE DWARF1 encodes a soluble receptor for gibberellin. Nature. 2005 Sep 29;437(7059):693-8) is withdrawn in light of the cancellation of claims 17, 9 and 11-12 and the amendment of claims 6, 8, 10 and 13-15.

is withdrawn in light of the cancellation of claims 17, 9 and 11-12, the amendment of claims 6, 8, 10 and 13-15, and Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 6 as currently amended is drawn to a corn plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of SEQ ID NO: 
Claim 8 as currently amended is drawn to the corn plant of claim 6, wherein said corn plant is a progeny, a propagule, or a field crop.
Claim 10 as currently amended is drawn to the corn plant of claim 6, wherein said corn plant is a propagule selected from the group consisting of cell, pollen, ovule, flower, embryo, leaf, root, stem, shoot, meristem, grain and seed.
Claim 13 as currently amended is drawn to a method for increasing yield in a com plant comprising producing a corn plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: c) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of SEQ ID NO: 5; or b) a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of SEQ ID NO: 32.
Claim 14 as currently amended is drawn to the method of claim 13 wherein said com plant is produced by transforming a corn plant cell or tissue with said recombinant DNA 
Claim 15 as currently amended is drawn to the method of claim 13 comprising producing said com plant by crossing said com plant through breeding with: : a) itself; b) a second plant from the same plant line; c) a wild type plant; or d) a second plant from a different line of plants to produce a corn seed, growing said corn seed to produce a plurality of progeny corn plants; and selecting a progeny corn plant with increased yield as compared to a control plant.
The specification describes SEQ ID NO: 5 as a polynucleotide obtained from rice that encodes the amino acid sequence of SEQ ID NO: 32 and that corresponds to the rice gibberellin receptor gene GID1 (page 42 Table 1, Gene ID TRDX4-05). The specification also describes corn plants that comprise a recombinant DNA construct comprising the nucleotide sequence of sequence of SEQ ID NO: 5 as having altered anthocyanin content, anthocyanin score, biomass, canopy area, plant height, water use efficiency and water applied phenotypes, and as having increased nitrogen use efficiency, increased water use efficiency and increased yield enhanced traits (pages 51-56).
The specification does not describe the effect on corn plants of other polynucleotides that comprise a nucleotide sequence with at least 90% identity to SEQ ID NO: 5 or that encode polypeptides having an amino acid sequence with at least 90% identity to SEQ ID NO:32.
With respect to the state of the art regarding the prediction of the function of a nucleic acid molecule or polypeptide on the basis of structure or homology to other known nucleic acid molecules or polypeptides, it was known at the time of filing that such a function cannot reliably be predicted.

“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at page 309 that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer.
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions.

“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).


Given the breadth of the claims which allow for corn plants that comprise a recombinant DNA construct comprising polynucleotides that comprise a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence of SEQ ID NO: 5, or polynucleotides that encode a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence  of SEQ ID NO:32, wherein the corn plants have increased yield compared to a control plant, given the very limited disclosure of only a single type of plant encompassed by the required genus, a corn plant that comprises a recombinant DNA construct comprising the nucleotide sequence of sequence of SEQ ID NO: 5 and that has increased yield, and given that that the function of a nucleic acid molecule or polypeptide cannot reliably be predicted on the basis of its structure or its homology to other known nucleic acid molecules or polypeptides, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the .

Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and notes as an initial matter that the claims have been amended herein to recite corn plants comprising the elected species (SEQ ID NO:5, which encodes SEQ ID NO:32), wherein the com plants have increased yield, and methods of making such corn plants. Applicant also maintains that the written description requirement as it relates to claims reciting nucleic acid sequences having percent identity to a sequence identifier, described in the U.S. Patent and Trademark Office Written Description Examination Guidelines (Written Description Training Materials, Revision 1, March 25, 2008, explains in Example 11B that the disclosure of a sequence identifier (a partial structure) would have put one of skill in the art in possession of the entire genus of nucleic acid sequences having a given percent identity to that sequence. Applicant notes that the Guidelines specifically describe how, with the aid of a computer, one of skill in the art could have identified all of the nucleic acid sequences having at least a given percent sequence identity with a sequence identifier disclosed in the specification. Applicant also notes that the Guidelines further explain that disclosure of a single nucleic acid or polypeptide sequence provides the necessary information for a person of skill in the art to conclude that Applicants would have been in possession of the claimed genus of nucleic acids based on the disclosure of a single sequence having the claimed activity. Applicant further maintains that, in the instant case, the specification discloses SEQ ID NO:5 that encodes SEQ ID NO:32, the rice gibberellin receptor gene GID1, and that these sequences, together with art 

Applicant's arguments are not persuasive.  
With respect to Applicants’ reference to Example 11 in the Guideline Training Material, the Examiner notes that Example 11 in the Guideline Training Material indicates that the written description requirement is met where the genus of sequences is claimed by structure alone; however, where the genus of sequences is claimed by both structure and function, and where only a single species having the claimed structure and function is disclosed, the written description requirement is not met if there is no known or disclosed correlation between the structure and the function, because structure is not necessarily a reliable indicator of function.
With respect to Applicant’s assertion that the disclosure of SEQ ID NO:5 that encodes SEQ ID NO:32, the rice gibberellin receptor gene GID1, together with art .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13, and claims 8, 10 and 14-15 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 13 are indefinite in the recitation of “a sequence selected from the group consisting of SEQ ID NO: 5”, and “a sequence selected from the group consisting of SEQ ID NO: 32”, because a single sequence identifier does not constitute a group. Accordingly, it is unclear whether the claim intends to encompass additional unrecited sequences.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 8, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al. (U.S. Patent Application Publication No. 2016/0369295, published Dec. 22, 2016). 
Claim 6 as currently amended is drawn to a corn plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of SEQ ID NO: 5; or b)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of  SEQ ID NO: 32, wherein the corn plant has increased yield compared to a control plant.

Claim 10 as currently amended is drawn to the corn plant of claim 6, wherein said corn plant is a propagule selected from the group consisting of cell, pollen, ovule, flower, embryo, leaf, root, stem, shoot, meristem, grain and seed.
Claim 13 as currently amended is drawn to a method for increasing yield in a com plant comprising producing a corn plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: c) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of SEQ ID NO: 5; or b) a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence selected from the group consisting of SEQ ID NO: 32.
Claim 14 as currently amended is drawn to the method of claim 13 wherein said com plant is produced by transforming a corn plant cell or tissue with said recombinant DNA construct and regenerating a com plant from said corn cell or tissue containing said recombinant DNA construct.
Claim 15 as currently amended is drawn to the method of claim 13 comprising producing said com plant by crossing said com plant through breeding with: : a) itself; b) a second plant from the same plant line; c) a wild type plant; or d) a second plant from a different line of plants 
Allen et al. teach a polynucleotide that encodes a polypeptide having the amino acid sequence of SEQ ID NO:32 – see sequence alignment below and page 10 Table 2. 
Allen et al. teach a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to a polynucleotide that encodes a polypeptide having the amino acid sequence of SEQ ID NO:32 (paragraphs [0247], [0320]). 
Allen et al. teach a plant or seed comprising the recombinant DNA construct, including a maize (corn) plant (paragraphs [0013], [0302], [0390]). The term plant includes reference to whole plants, plant organs, plant tissues, plant propagules, seeds and plant cells and progeny of same. Plant cells include, without limitation, cells from seeds, suspension cultures, embryos, meristematic regions, callus tissue, leaves, roots, shoots, gametophytes, sporophytes, pollen, and microspores (paragraph [0181]). The transgenic maize plant exhibits an alteration, including an increase, of at least one agronomic characteristic when compared to a control plant, which includes yield (paragraphs [0164], [0308], [0321]). Allen et al. teach a method for producing the transgenic plant comprising transforming a plant cell with the recombinant DNA construct and regenerating a transgenic plant from the transformed plant cell (paragraphs [0020], [0390], [0415]). Allen et al. teach crossing the transgenic maize plant with itself or another plant to produce seed, growing the seed to produce transgenic maize plants, and selecting a progeny plant (paragraphs [0300], [0301],[0414],  [0421]). Accordingly, Allen et al. anticipate claims 6, 8, 10 and 13-15.

Sequence alignment between SEQ ID NO:32 and SEQ ID NO: 561 of Allen et al.:
RESULT 12

; Sequence 561, Application US/15107126
; Publication No. US20160369295A1
; GENERAL INFORMATION
;  APPLICANT: E. I. DU PONT DE NEMOURS AND COMPANY
;  APPLICANT:Pioneer Hi-Bred International, Inc.
;  APPLICANT:Allen, Stephen M
;  APPLICANT:Andreuzza, Bindu N
;  APPLICANT:Brugiere, Norbert
;  APPLICANT:Hou, Zhenglin
;  APPLICANT:Kumria, Ratna
;  APPLICANT:Lafitte, Renee
;  APPLICANT:Li, Xiao-Yi
;  APPLICANT:Lu, Cheng
;  APPLICANT:Luck, Stanley
;  APPLICANT:Mohanty, Amitabh
;  APPLICANT:Mullen, Jeffrey
;  APPLICANT:Narra, Deepa
;  APPLICANT:Raja, Rupa
;  APPLICANT:Roesler, Keith
;  APPLICANT:Sakai, Hajime
;  APPLICANT:Tingey, Scott V
;  APPLICANT:Williams, Robert W
;  APPLICANT:Xu, John
;  TITLE OF INVENTION: DROUGHT TOLERANT PLANTS AND RELATED CONSTRUCTS AND METHODS
;  TITLE OF INVENTION:INVOLVING GENES ENCODING DTP4 POLYPEPTIDES
;  FILE REFERENCE: BB1672PCT
;  CURRENT APPLICATION NUMBER: US/15/107,126
;  CURRENT FILING DATE: 2016-06-22
;  NUMBER OF SEQ ID NOS: 630
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 561
;  LENGTH: 354
;  TYPE: PRT
;  ORGANISM: Oryza sativa
US-15-107-126-561

  Query Match             100.0%;  Score 1880;  DB 16;  Length 354;
  Best Local Similarity   100.0%;  
  Matches  354;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAGSDEVNRNECKTVVPLHTWVLISNFKLSYNILRRADGTFERDLGEYLDRRVPANARPL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAGSDEVNRNECKTVVPLHTWVLISNFKLSYNILRRADGTFERDLGEYLDRRVPANARPL 60

Qy         61 EGVSSFDHIIDQSVGLEVRIYRAAAEGDAEEGAAAVTRPILEFLTDAPAAEPFPVIIFFH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EGVSSFDHIIDQSVGLEVRIYRAAAEGDAEEGAAAVTRPILEFLTDAPAAEPFPVIIFFH 120

Qy        121 GGSFVHSSASSTIYDSLCRRFVKLSKGVVVSVNYRRAPEHRYPCAYDDGWTALKWVMSQP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 FMRSGGDAQARVFLSGDSSGGNIAHHVAVRAADEGVKVCGNILLNAMFGGTERTESERRL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FMRSGGDAQARVFLSGDSSGGNIAHHVAVRAADEGVKVCGNILLNAMFGGTERTESERRL 240

Qy        241 DGKYFVTLQDRDWYWKAYLPEDADRDHPACNPFGPNGRRLGGLPFAKSLIIVSGLDLTCD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DGKYFVTLQDRDWYWKAYLPEDADRDHPACNPFGPNGRRLGGLPFAKSLIIVSGLDLTCD 300

Qy        301 RQLAYADALREDGHHVKVVQCENATVGFYLLPNTVHYHEVMEEISDFLNANLYY 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RQLAYADALREDGHHVKVVQCENATVGFYLLPNTVHYHEVMEEISDFLNANLYY 354



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662